DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 19, since it is dependent on any of claims 1-18, the dependency of claim 19 will be addressed in the following manner: “19/[insert latest dependency of claim #].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-23, & 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 25, the term “intensive property” is not fully explained in terms of its scope within the disclosure as there is no explicit definition. The International Union of Pure and Applied Chemistry (IUPAC) defines an intensive property as “a physical quantity whose magnitude is independent of the extent of the system” meaning it does not depend on the amount of substance that is measured, meaning any subset should be identical. This is not true for, as an example “caliper”, which seems to be by definition an extensive property (i.e. it is the extent of the system). Furthermore, the term is unclear regarding the types and number of potential intensive properties (for example color, melting point, etc.) and how they are being measured or how an average might be calculated, which may or may not even be enabled by the specification. Claims 12 and 25 at least defines a proper scope of the term in relation to the claimed properties, which are broadly but sufficiently disclosed [0119].
Claims 2-11 and 13-23 are rejected for being dependent on a rejected claim.

Claims 1-11, 13-23, & 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1 and 25, the term “intensive property” is unclear in terms of its scope within the disclosure as there is no explicit definition. The International Union of Pure and Applied Chemistry (IUPAC) defines an intensive property as “a physical quantity whose magnitude is independent of the extent of the system” meaning it does not depend on the amount of substance that is measured, meaning any subset should be identical. This is not true for, as an example “caliper”, which seems to be by definition an extensive property (i.e. it is the extent of the system). Furthermore, the term is unclear regarding the types and number of potential intensive properties (for example color, melting point, etc.) and how they are being measured, which may or may not even be enabled by the specification. Claims 12 and 25 at least defines a proper scope of the term and as such are not unclear/indefinite for this reason.
Regarding claims 5-6, it is unclear what the positive/negative slope is in relation to and how it relates to the line.
Claims 2-4, 7-11, and 13-23 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 18-22, & 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ichikawa et al. (U.S. Pub. No. 2012/0315440 A1) (hereinafter “Ichikawa”) or, in the alternative, claims 1-6, 8-13, 18-24 are rejected under 35 U.S.C. 103 as obvious over Ichikawa in view of Novarino et al. (U.S. Pub. No. 2016/0362825 A1) (hereinafter “Novarino”)..
Regarding claims 1-6, 8-13, 18-22, and 24, Ichikawa teaches a nonwoven used in a disposable sanitary materials, such as a diaper (absorbent article), a diaper inherently having a front waist region and a back waist region having a (liquid permeable) topsheet and (liquid impermeable) backsheet inherently having an absorbent core therebetween (as a well-known feature of diapers), wherein the nonwoven is utilized as a topsheet and/or backsheet outer cover (inherently forming a front belt in the front waist region) [0091-0097], the nonwoven is a long/continuous fiber spunbonded material [0054] comprising a thermocompression (bonding) pattern forming inherently depressed (inherently different caliper and/or volumetric density) embossed/bonding portions (first regions) in a sewing (stitched quilt) pattern [0038] distributed around non-embossed portions (second regions), wherein the pattern forms a plurality of lines comprising a plurality of discrete bonding elements to form a plurality of non-overlapping intersecting/transverse discontinuous lines [0067, 0069-0070] such that several of the discontinuous lines (first, second, and fifth) are aligned in a first direction and a plurality of discontinuous lines are in a second direction (third, fourth, sixth, seventh), being positioned between adjacent ones of discontinuous lines in the first direction. The bonding elements forming the discontinuous lines comprise an elongated shape [0027, 0071], such that they are optionally inclined (positive/negative slope) in relation to the machine and/or cross direction, and form the perimeter/sides to enclosed shapes, such as a square rhombus and including a rectangle (first and second discontinuous lines being longer than the third/fourth) [0100].
In the event that the absorbent article parts and the front belt are not anticipated/taught as claimed and regarding claims 20-23:
Novarino teaches a bonding pattern is applied to a nonwoven such that it has enough shear strength to be formed as a textile backsheet or a discrete landing zone for a hook and loop fastening system [0008, 0058-0060], and may also be used as a topsheet [0058], comprising a plurality of bonded areas a similar amount of its surface [0017], the bonding areas each comprising a non-limited shape, such as a circle or oval [0022] forming discontinuous lines defining non-bonded hexagonal areas, wherein absorbent articles comprise a liquid impermeable backsheet and liquid permeable topsheet with an absorbent core disposed therebetween with a fastening system located at the torso [0058-00591].
It would have been obvious to one of ordinary skill in the art at the time of invention to use substantially the same or modified the nonwoven of Ichikawa in an absorbent article as claimed or applying the bond pattern teachings of Ichikawa to a similarly manufactured nonwoven usable in the same region. One of ordinary skill in the art would have been motivated to look to the art for generally known personal care absorbent articles for the same or similar structural applications of the beneficially bonded nonwoven, specifically one that should have a shear strength suitable for use as a textile backsheet cover and/or a landing zone (front belt) [Novarino].

Claims 7 & 19/7-23/7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Novarino, as applied to claim 1 above, optionally (further) in view of Wada et al. (JP 2015-112306 A) (hereinafter “Wada”).
Regarding claim 7, Ichikawa does not teach continuous lines for any of its linear patterns.
Wada teaches a nonwoven comprising a bonding pattern comprising non-overlapping virtually intersecting lines forming closed rhombic figures [0026] and improved over continuous embossing lines [0004-0005] {like Ichikawa [0010, Fig. 8]}, wherein the lines are formed by elongated bonding elements [Figs. 3, 4A, 5A], which may further comprise dots [Figs. 4C & 5C] or elongated elements having a shorter length [Figs. 4B & 5B], wherein the dots and shorter elements are alternating with the normal bonding elements and/or arranged at the virtual intersections [0030-0031, 0055-0056, 0062-0063], or may further comprise continuous lines and virtually intersecting discontinuous lines [Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a transverse/intersecting line that is continuous while the other lines are discontinuous. One of ordinary skill in the art would have been motivated to maintain a virtual intersection having a stronger bond without any overlap [Wada; 0030-0031].
Claims 20-23 remain rejected as recited above.

Claims 14 & 19/14-23/14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Novarino, as applied to claim 1 above, optionally (further) in view of Ding et al. (CN 101914838 A) (hereinafter “Ding”).
Regarding claim 14, since the nonwoven is a spunbond material, some of the fibres should be inherently bonded under the heated air conditions of spun fiber collection.
Alternatively, Ding teaches a nonwoven fabric applied to personal hygiene products such as diapers [0002-0004], wherein at least a hot air process is used in addition to a simultaneous shaping process that causes consolidated depressions in a linear pattern that surrounds non-limited geometrically shaped bulging non-bonded regions [0018, 0060]in the nonwoven fabric [0034], having the bulkiness/flexibility of a through air bonded nonwoven but the strength and antifluff qualities of being shaped [0008, 0013, 0034, 0062].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a through air process to at least partially bond intersecting fibers included with a shaping/deformation process. One of ordinary skill in the art would have been motivated to form a nonwoven having good strength/flexibility and antifluff qualities.
Claims 20-23 remain rejected as recited above.

Claims 15 & 19/15-23/15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Novarino, as applied to claim 1 above, optionally (further) in view of Canbolat et al. (WO 2017/0131597 A2) (hereinafter “Canbolat”) OR Mecl et al. (U.S. Pub. No. 2019/0161897 A1) (hereinafter “Mecl”).
Regarding claim 15, the bond shapes may be curved [0071].
In the event that the line is not curvilinear:
Canbolat teaches an improvement to the strength of a rhomboid shaped bonding pattern [0012-0014] comprising one or more curvilinear discontinuous lines [0023-0026].
	OR
Mecl teaches a nonwoven web comprising a bonding impression pattern comprising a bonding area of at least 8% and at most 20% [0107], wherein a form comprising intersecting discontinuous lines comprising elongated elements, similar to that of Ichikawa, may give the impression of a knitted and/or quilted pattern or an impression of bulkiness [0075].
It would have been obvious to one of ordinary skill in the art at the time of invention to form one or more of the bonding lines as curvilinear. One of ordinary skill in the art would have been motivated to increase the strength and aesthetics [Canbolat; 0023-0026] and/or form more fabric-like quilted patterns [Mecl; 0075].
Claims 20-23 remain rejected as recited above.

Claims 17 & 19/17-23/17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Novarino, as applied to claim 1 above, optionally (further) in view of Novarino et al. (U.S. Pub. 2019/0071802 A1) (hereinafter “Novarino 2019”).
Regarding claim 17, the fibers comprising the nonwoven are composite fibers [0057, 0119] of thermoplastic polymers, such as polylactic acid (bio-based) [0048-0052], but preferably polypropylene.
In the event that a bio-based fiber is not sufficiently taught for anticipation.
Novarino 2019 teaches using polylactic acid composite fibers over polyolefin fibers for environmental concerns, to provide a biodegradable and drapable nonwoven [0005-0007, 0010, 0048].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the multicomponent fibers as bio-based fibers. One of ordinary skill in the art would have been motivated to increase the drapability, strength, while providing biodegradability [0005-0007].
Claims 20-23 remain rejected as recited above.

Claims 16, 19/16-23/16, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, optionally in view of Novarino, as applied to claim 1 above, optionally (further) in view of Arizti et al. (U.S. Pub. 2015/0282999 A1) (hereinafter “Arizti”).
Regarding claims 16 and 25, only a first recognizable pattern comprising first and second regions is taught by Ichikawa. However, more than one zone having the same pattern can be formed.
In the event the third and fourth regions are different from the first and second regions, respectively:
Arizti teaches a nonwoven substrate having zonal treatments, wherein a first zone comprises a first morphological treatment and the second zone comprises a second morphological treatment different from the first [0008, 0141, 0181, 0208], wherein a morphological treatment can comprise embossing in a plurality of intersecting lines [0177, Fig. 48].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a nonwoven having first and second zones having a first and second differing recognizable patterns, respectively. One of ordinary skill in the art would have been motivated to provide aesthetics and/or functional reasons, such as fluid handling [0008, 0141, 0181, 0208].
Claims 20-23 remain rejected as recited above.

Claims 1-14 & 16-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ashraf et al. (U.S. Pub. No. 2017/0029994 A1) (hereinafter “Ashraf”).
Regarding claims 1-4, 7-14 and 16-25, Ashraf teaches a shaped nonwoven for the topsheet, backsheet, or other components of an absorbent article such as a diaper [0052, 0057-0058, 0105], the continuous fiber/filament spunbond nonwoven [0064, 0076, 0081, 0085] comprising at least one visually discernible zone, possibly more patterns for additional zones [0101-0103] comprising a regular repeating (periodic) pattern on at least one surface [0054, 0101], wherein the zone comprises a plurality of three dimensional soft, pillowy features (second/fourth regions), such as diamonds or hearts, being enclosed/surrounded by portions (first/third regions) having differing intensive properties, such as caliper/thickness, density, and/or basis weight, from an adjacent (second/first) region (All Figs. [21]) [0037-0039, 0051-0058, 0108-0109, claims 16-17 & 20], the features of the nonwoven being defined via a forming belt [0051-0056], followed by hot-air through bonding [0092]. Additionally, point/emboss bonding can also be provided in a network (pattern) of high(er) density (first/third) regions that forms or reinforces (already) shaped features in a continuous or semi-continuous (continuous line with discontinuous elements) manner [0087-0090]. The absorbent article/diaper comprises a front and back waist regions, the front waist region having a landing zone (front belt) [0179-0180], a liquid permeable topsheet, liquid impermeable backsheet backsheet comprising an the nonwoven as an outer cover [0137-1039], and an absorbent core disposed therebetween [0127-0131].
Regarding claims 5-6, 15, and 18, the enclosed/surrounded/closed shape of the feature (second/fourth regions) may be any linear or curvilinear pattern [0057-0058, 0103], wherein the shown diamond pattern comprises both positive and negative slopes and forming a stitched quilted-like appearance with the pillowed features [0057-0058].
Regarding claim 17, the fibers/filaments forming the nonwoven are multicomponent fibers that can include natural polymers such as starch, biodegradable or compostable fibers such as polylactic acid, or bio-based monomers such as bio-polyethylene or bio-polypropylene [0067-0068]

Claims 2-3, 18, 19/2-23/2, 19/3-23/3, 19/3-23/18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf, as applied to claim 1 above, in view of Kawai et al. (U.S. Pub. No. 2007/0128411 A1) (hereinafter “Kawai”) as evidenced by or further in view of Kanya et al. (U.S. Pub. No. 2012/0177886 A1) (hereinafter “Kanya”).
Regarding claims 2-3 and 18, Ashraf teaches a shaped nonwoven having a diamond/rhomboid pattern of lofty/pillowed closed shapes enclosed by a continuous network pattern of region(s) having an increased density defined via a multilayered forming belt, but does not teach that these particularly formed continuous lines can be discontinuous comprising a plurality of discontinuous elements. Also, in the event that the first region patterns of Ashraf do not resemble stitched quilted fabric.
Kawai teaches a nonwoven formed via a multilayered forming template [0005, 0051] having a relief pattern such that a first region has a higher fiber density and lower thickness than a second region that surrounds it in a network pattern forming a plurality of rhombic/diamond-shaped closed figures [0004, 0017-0018], wherein the rhombic lattice may be continuous lines [0017] or discontinuous lines formed of discontinuous elements, wherein the discontinuous lines increases the number of first regions and increases flexibility [0041-0042], wherein Kanya evidences/further teaches a nonwoven having an increased appearing and feeling softness, wherein that is at least partially imparted by a pattern of pillow regions defined by a lattice pattern of interrupted paths/discrete impressions that give the appearance of stitching, wherein continuous lines/paths would increase the stiffness and lower the flexibility and softness [0100, 0106, 0110, claim 1].
It would have been obvious to one of ordinary skill in the art at the time of invention to form at least one discontinuous line of a region surrounding raised/pillowed shapes. One of ordinary skill in the art would have been motivated to form an equivalent but more flexible nonwoven [Kawai; 0041-0042], wherein the discontinuous lines would give the appearance of stitched quilting increasing both actual and perceived softness [Kanya; 0106, 0110].
Claims 20-23 remain rejected as recited above.

Claims 15, 19/15-23/15, are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf, as applied to claim 1 above, in view of Canbolat et al. (WO 2017/0131597 A2) (hereinafter “Canbolat”) OR Mecl et al. (U.S. Pub. No. 2019/0161897 A1) (hereinafter “Mecl”).
In the event that the curvilinear lines of the heart shape or the generally disclosed curvilinear shapes do not anticipate the first, second, and third lines as claimed:
Canbolat teaches an improvement to the strength of a rhomboid shaped pattern [0012-0014] comprising one or more curvilinear discontinuous lines [0023-0026].
	OR
Mecl teaches a nonwoven web comprising an impression pattern, wherein a form comprising intersecting discontinuous lines comprising elongated elements, similar to that of Ichikawa, may give the impression of a knitted and/or quilted pattern or an impression of bulkiness [0075].
It would have been obvious to one of ordinary skill in the art at the time of invention to form one or more of the densified closed shape-defining lines as curvilinear. One of ordinary skill in the art would have been motivated to increase the strength and aesthetics [Canbolat; 0023-0026] and/or form more fabric-like quilted patterns [Mecl; 0075].
Claims 20-23 remain rejected as recited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saka et al. (JP 2011-137262 A) teach a three-dimensionally shaped nonwoven fabric for an absorbent article, wherein the densified/press-bonded pattern, that may be continuous or discontinuous [0043], defining the rhombus-like lofted/raised shapes, such that they are formed as a parallelograms that displaces the vertices in a first/machine direction along a second/cross direction [0008-0009, 0014, 0022-0024] or as a diamonds/rhombuses that are displaced [0043-0044] Fig. 6] which maintains beauty/aesthetics but dose not float or break as easily as the prior art having non-shifted vertices [0006-0007].
Beckert et al. (U.S. Pub. No. 2010/0030176 A1) teach a nonwoven usable as a landing zone [0001, 0005] comprising a bonding pattern comprising discontinuous lines (Fig. 4) and comprising a total bonding area of in particular 19% to 25%, specifically about 21% [0099].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 14th, 2022